K&L GATES LLP 1, N.W. WASHINGTON, DC 20006 T +1 F +1 klgates.com January 28, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: First Investors Equity Funds First Investors Total Return Fund, First Investors Equity Income Fund, First Investors Growth & Income Fund, First Investors Global Fund, First Investors Select Growth Fund, First Investors Opportunity Fund, First Investors Special Situations Fund, and First Investors International Fund File Nos. 033-46924 and 811-06618 Post-Effective Amendment No. 69 Ladies and Gentlemen: We have acted as counsel to First Investors Equity Funds (the “Trust”) in connection with the preparation of Post-Effective Amendment No. 69 to the Trust’s Registration Statement on Form N-1A (the “Amendment”), and we have reviewed a copy of the Amendment being filed with the Securities and Exchange Commission. Pursuant to paragraph (b)(4) of Rule 485 under the Securities Act of 1933, we represent that, based on our review and our assessment of the disclosure changes being effected by the Amendment, the Amendment does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. Very truly yours, /s/ K&L Gates LLP cc: Mary Carty Russell Shepherd First Investors Management Company, Inc.
